DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the term “the removable mechanism component” has no antecedent basis and is not discernable from “the removable parking meter mechanism”.  
Regarding Claim 1, in Applicant’s statements concerning “Claim Rejections-35 U.S.C. 112” at p. 10 of Applicant’s Remarks received 9/1/21, Applicant states that “for greater certainty of the claim, the language has been amended to refer to a “wireless antenna”.  However, Applicants claim amendments do not seem to include the term “wireless”.  For the purposes of examination, the term “antenna” has been interpreted as a “wireless antenna”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 3 and 6-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 2011/0203901 A1) in view of Thomas et al (US 6,373,442) and further in view of Ward II et al (US RE37,193 E), a.k.a., “Ward”.

Regarding Claim 1, King teaches a single space parking meter (13), as illustrated in figures 1 and 2, comprising: a lower housing, i.e, panel set (15), as illustrated in figure 4; 
a removable parking meter mechanism, i.e., module (32), as illustrated in figure 4 and as mentioned at paragraphs 33 and 34, at least partially received within the lower housing (15);
an external housing, (18, 19, 41), comprising a first portion (18) and a second portion (41), providing protection from an external environment to at least a portion of the removable parking meter mechanism (32), wherein the second portion of the external housing is attached to the removable parking meter mechanism, the external housing (18, 19, 41) comprising:
a first opening, i.e., window (22) on a first side of the housing (18, 19); and
a second opening (28) on a second side of the housing (18, 19) opposite the first side, as illustrated in figures 2 and 3; and
a communication connection in the form of a mobile/cellular telephone connection, as mentioned at paragraph 9 and Claim 7, which suggests a required wireless antenna.
Regarding Claim 1, King does not expressly teach
an antenna located within a space enclosed by the external housing when secured to the lower housing and arranged to receive radio frequency signals through both the first opening of the external housing and the second opening of the external housing.
Regarding Claim 1, Thomas teaches 
an antenna (150, 170, 180) located within a space enclosed by the housing (110, 114, 116) when secured to the lower housing, i.e., via external housing components (110, 114, 116) and arranged to receive radio frequency signals through both the first opening, i.e, windows/glass plastic cover (114) of the housing and the second opening (116) of the housing, noting also that col. 4, lines 51-53 recites “in some parking meters, the antennas are located behind display plates or on the data collection and transmission units”.  Further note Thomas’ display (104) which is viewable through both windows/apertures/openings (114, 116).
	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided an antenna located within the display (104) which results in an antenna located within a space enclosed by the external housing when secured to the lower housing and arranged to receive radio frequency signals through both the first opening of the external housing and the second opening of the external housing, as taught by Thomas, in King’s parking meter, as is typically done in parking meters, based upon logic, common sense and reason based upon the tuning requirements for the antenna.  Note also that this is just one of three possibilities mentioned by Thomas to include 1) on the rate plate (150), 2) located behind the display plates (104), or 3) on the data collection and transmission unit (128).
Regarding Claim 1, King teaches further comprising a plurality of mechanical buttons (24) for interacting with the single space parking meter (13), as illustrated in figures 2 and 4, for example, each of the plurality of mechanical buttons (24) protruding through the first side of the external housing (18, 19), as illustrated in figures as illustrated in figures 2-4 and as mentioned at paragraph 28, seventh sentence, which states that buttons (24) “are manipulated by a user to operate the parking meter 13” which is construed to exhibit mechanical aspects of a button, for example.
Regarding Claim 1, King does not expressly teach wherein the removable parking meter mechanism components comprise a plurality of mechanical buttons for interacting with the single space parking meter, each of the plurality of mechanical buttons protruding through the second portion of the external housing.
Regarding Claim 1, King does not expressly teach, but Ward teaches wherein the removable parking meter mechanism components, i.e., meter (40, 40b, 40c), as illustrated in figures 7-9, and as mentioned col. 6, line 63-col. 7, line 5, construed as the assembly including all components within casings (45, 50), comprise a plurality of mechanical buttons (84A-84D), as mentioned at col. 8, lines 1-14 and col. 9, lines 22-38 and 58-67, for interacting with the single space parking meter, each of the plurality of mechanical buttons (84A-84D) protruding through the second portion of the external housing (82), as illustrated in figures 7-9.
Note that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Note also that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.
See also MPEP 2144.04 (V)( B and C), which states as follows.
B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the removable parking meter mechanism components comprise a plurality of mechanical buttons for interacting with the single space parking meter, each of the plurality of mechanical buttons protruding through the second portion of the external housing, as taught by Ward, in King’s parking meter, as is typically done in parking meters, based upon logic, common sense and reason based upon location of King’s buttons (24) on the display, as an obvious alternative to King’s button placement.  By placing them on another portion of the housing that remains attached to the meter, the buttons become part of the single removable module that creates easier maintenance to the module as a whole.  Thus, it would have been obvious to have created an integral structure from some portions or to have separated other portions of King’s parking meter assembly to create modules which are compatible with and balance the various marketing and engineering issues such as accommodation of features while engendering proper ergonomics in the placement of interface items such as buttons for users with maintenance issues such as serviceability.
Regarding Claim 3, King teaches wherein each of the plurality of mechanical buttons (24) are located above a top of the lower housing (15) when the external housing (18, 19) is secured to the lower housing (15), as illustrated in figures 2-4, for example.
Regarding Claim 6, King teaches wherein the plurality of mechanical buttons (24) comprise:
a first button for increasing an amount of time purchased;
a second button for decreasing the amount of time purchased;
 a third button for accepting an action; and 
a fourth button for cancelling an action, 
as illustrated in annotated figure 2, as follows.

    PNG
    media_image1.png
    802
    769
    media_image1.png
    Greyscale


Note the “up arrow” above the first button for increasing an amount of time, the “down arrow” above the second button for decreasing the amount of time purchased, the word “cancel” above the fourth button for cancelling an action, and the word “ok” above the third button for accepting an action in annotated figure 2, above.
Regarding Claim 7, King teaches wherein the antenna comprises a communication antenna for transmitting information to and receiving information from a remote location, as mentioned at paragraph 5, i.e., a communication connection in the form of a mobile/cellular telephone connection, as mentioned at paragraph 9, i.e, “an electronic device electrically connected to the sensor and reader so as to receive information electronically therefrom, a display to provide information visually, a telephone connection to provide receiving information in respect of a card used in respect of said card reader”, paragraph 20, i.e., “said telephone is a mobile (cellular) telephone” and Claim 7, all of which suggests a required wireless antenna.
Regarding Claim 7, Thomas teaches wherein the antenna (150, 170, 180) comprises a communication antenna for transmitting information to and receiving information from a remote location, as mentioned at col. 1, lines 30-36, i.e., “[t]his application describes wireless transmission circuitry that transmits information from conductive enclosures such as parking meter housings” and “[t]his circuitry allows remote monitoring of monetary collection units, such as parking meters”.

Regarding Claim 8, King teaches wherein the communication antenna is for one or more of:
transmitting/receiving in a licensed cellular radio frequency band, as mentioned at paragraph 20, i.e., “[p]referably, said telephone is a mobile (cellular) telephone, which suggests broadcast on such a frequency band.
Regarding Claim 8, Thomas teaches wherein the communication antenna (150, 170, 180) is for one or more of:
transmitting/receiving in a licensed cellular radio frequency band; and transmitting/receiving in an unlicensed industrial, scientific and medical (ISM) band, as mentioned at col. 3, lines 29-33, i.e., “[t]he RF transmitter 144 modulates the information onto an RF carrier waveform, such as a 917 MHz wave in the Industrial, Scientific, and Medical (ISM) band, and then feeds the signal to the antenna for transmission to remote locations”.
Regarding Claim 9, King teaches wherein the first opening (22) is covered by a first transparent or semi-transparent covering, as illustrated in figure 18 as well as mentioned at paragraph 87, i.e., “[t]he cavity 673 is situated behind and partially above a display opening 640 in the front housing 634, through which a display (not shown) is visible…”, and as mentioned at paragraph 50, which mentions in the fifth sentence that the material of the covering is “transparent, or semi transparent to radio signals transmitted and received by the antenna”, .
Regarding Claim 10, King teaches wherein a display (23) of the removable parking meter mechanism (32) is visible through first transparent or semi-transparent covering (22), as illustrated in figures 2 and 4, for example, as mentioned at paragraph 28, i.e., “[t]he window 22 provides a user with means of viewing a screen 23”.
Regarding Claim 10, Thomas teaches wherein a display (104) of the removable parking meter mechanism (102) is visible through first transparent or semi-transparent covering (114), as illustrated in figure 1, for example.
Regarding Claim 11, King teaches wherein the second opening (28) is covered by a second transparent or semi-transparent covering, as illustrated in figure 3, for example, as well as mentioned at paragraph 30, i.e., “[t]he rear face 27 includes a window aperture 28 that receives a panel that provides for the transmission of light to a solar panel 29”.
Regarding Claim 12, King teaches wherein a solar panel (29) of the removable parking meter mechanism (32) is visible through the second transparent or semitransparent covering (28), as illustrated in figure 3 and as mentioned at paragraph 30.
Regarding Claim 13, King teaches wherein the solar panel (29) of the removable parking meter mechanism (32), as illustrated in figure 3, is attached to an exterior surface (27) of the removable parking meter mechanism (32) as illustrated in figures 3 and 5, and is covered by the second transparent or semitransparent covering (28), as mentioned at paragraph 30, noting that it would have been obvious as a matter of design choice to have attached the solar panel to either the underside of the exterior housing or to an exterior surface of the meter mechanism components, as Applicant provides no criticality in Applicant’s specification as to mounting the solar panel on one surface over the other.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 2011/0203901 A1) in view of Thomas et al (US 6,373,442), further in view of Ward II et al (US RE37,193 E), a.k.a., “Ward” and further in view of Yamamoto (US 2010/0103100 A1).
Regarding Claim 5, King teaches the system as described above.
Regarding Claim 5, King does not expressly teach, wherein the mechanical button is an electromechanical switch or a piezoelectric switch.
Regarding Claim 5, Yamamoto teaches wherein the mechanical button is an electromechanical switch or a piezoelectric switch, as mentioned at paragraph 41, which states as follows.
[0041] The user only needs to switch the control patterns using the switch means. In this case, it is only necessary that a mechanical switch (e.g., button switch or DIP switch), a photo switch, an electrostatic switch, a piezoelectric switch, or the like (the same holds true hereinbelow) be provided to the input apparatus. Alternatively, the input apparatus only needs to include software for GUIs as the switch means. When the input apparatus includes the software for GUIs, image information of a GUI and the like only needs to be transmitted to the control apparatus that is communicating with the input apparatus. Alternatively, the switch means may switch the control patterns in accordance with a mode of the GUI on the screen, the display of which is controlled by the control apparatus.
Emphasis provided.
Regarding Claim 5, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a mechanical button in the form of either an electromechanical switch or a piezoelectric switch, as taught by Yamamoto, as they are both obvious alternatives to each other available to an ordinarily skilled artisan for forming the user interface of King’s parking meter.
Claim(s) 14, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 2011/0203901 A1) in view of Thomas et al (US 6,373,442), further in view of Ward II et al (US RE37,193 E), a.k.a., “Ward” and further in view of Jones et al (US 2012/0285790 A1).
Regarding Claim 14, King teaches the system as described above.
Regarding Claim 14, King teaches wherein the removable parking meter mechanism, (32), as illustrated in figures 1-5, comprises:
a display, i.e., viewing screen (23), for displaying parking information, as mentioned at paragraph 28;
an electronic device (33), as mentioned at paragraph 33, of the single space parking meter mechanism (32), which includes most of the electronic devices and circuitry of the parking meter (13);
a power source, i.e., solar panel (29) and battery, as mentioned at paragraphs 30 and  37, coupled to at least the electronic device (33), as mentioned at paragraphs 37 and 38; and 
a payment device, i.e, coin slot (25) and card slot (20), as mentioned at abstract, for example.
Regarding Claim 14, King does not expressly teach a control component for controlling operation of the parking meter mechanism.
Regarding Claim 14, Jones teaches a control component, i.e, control system (50), as mentioned at paragraph 59, for controlling operation of the parking meter mechanism (72), as illustrated at figures 7, 8a, 8b and 9.
Regarding Claim 14, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control component as taught by Jones, in King’s removable parking meter mechanism (32), for the purpose of controlling and operating King’s parking meter and effectuating the electronic device (33) and parking meter elements and functions as taught by King.
Regarding Claim 19, King teaches wherein:
the removable parking meter mechanism (32) further comprise a card payment component, i.e. slot (20) and card reader (40), as mentioned at abstract and paragraphs 8, 9, 13, 18 and 35; and
the second portion (41) of the external housing (18, 19, 41) comprises an opening, i.e., slot (20), as illustrated in figures 2 and 4, through which a payment card can be inserted, as mentioned at abstract and paragraphs 8, 9, 13, 18 and 35.

Regarding Claim 20, King teaches wherein the second portion (41) of the
external housing (18, 19, 41) is one of:
a)    rigidly attached to the removable parking meter mechanism (32), and the first portion (18) of the external housing (18, 19, 41) can move laterally in relation to the second portion (41) of the external housing (18, 19, 41) and the lower housing (15) when securing the removable parking meter mechanism (32) at least partially in the lower housing (15), noting that when pivoting, the first portion (18) moves both laterally, i.e., in the lateral component as well as the vertical component; 
b)    rigidly attached to the removable parking meter mechanism, and the second portion of the housing is pivotally secured to the lower housing;
c)    laterally slidably attached to the removable parking meter mechanism to allow the first portion of the external housing to move laterally when the first portion of the housing is secured to the second portion of the external housing;
d)    pivotally attached to the removable parking meter mechanism to allow the second portion of the external housing to pivot towards and away from the first portion of the housing; or
e)    pivotally attached to the removable parking meter mechanism by a linkage to allow the second portion of the housing to pivot towards and away from the first portion of the external housing and slide up and down a sloped side surface of the first portion of the housing.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 2011/0203901 A1) in view of Thomas et al (US 6,373,442), further in view of Ward II et al (US RE37,193 E), a.k.a., “Ward”, further in view of Jones et al (US 2012/0285790 A1) and further in view of King et al (US 2009/0159674 A1), a.k.a., “King ‘674”. 
Regarding Claim 15, King teaches the system as described above.
Regarding Claim 15, King teaches wherein:
the first portion (18) of the external housing (18, 19, 41) at least partially secures the removable parking meter mechanism (32) to the lower housing (15), i.e., via second portion (41); and 
the second portion (41) of the external housing (18, 19, 41) is removable with the removable mechanism component(s) (read as removable parking meter mechanism) as illustrated in figure 4, for example, noting that the second portion (41) is a separate element from the lower housing (15), and which is attached to lower portion (32), and is capable of being removed with the removable parking meter mechanism (32).
	Regarding Claim 15, King does not expressly teach the second portion of the external housing is removable with the removable mechanism component (removable parking meter mechanism)
	Regarding Claim 15, King ‘674 teaches the second portion (22) of the external housing is attached to the removable mechanism unit (10), and is removable with the removable mechanism component/(removable parking meter mechanism) (12, 14), as illustrated in figures 1, 6 and 7, for example.
	Regarding Claim 15, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided the second portion of the external housing is removable with the removable mechanism component/(removable parking meter mechanism), as taught by King ‘674 in King for the purpose of maintaining modularity as well as decreasing the chances of water impingement of the card slot by water while the mechanism is removed, as mentioned at King, paragraph 38, for example.
Further note that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim(s) 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 2011/0203901 A1) in view of Thomas et al (US 6,373,442), further in view of Ward II et al (US RE37,193 E), a.k.a., “Ward”, further in view of Jones et al (US 2012/0285790 A1) and further in view of Khan (US 2011/0320243 A1). 
Regarding Claims 17 and 18, King teaches the system as described above.
Regarding Claim 17, King does not expressly teach wherein the removable parking meter mechanism further comprise a contactless payment reader and a contactless payment reader antenna.
Regarding Claim 17, Khan teaches wherein the removable parking meter mechanism (102) further comprise a contactless payment reader and a contactless payment reader antenna, as mentioned at paragraphs 20, 25 and 28, for example.
Regarding Claim 17, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a contactless payment reader and a contactless payment reader antenna as taught by Khan, in King’s parking meter mechanism for the purpose of providing expanded payment options to King’s parking meter.
Regarding Claim 18, Khan further teaches wherein the contactless payment reader comprising(es) at least one of:
a Near-Field Communications (NFC) reader, as mentioned at paragraph 25; a Radio Frequency Identification (RFID) reader, as mentioned at paragraph 25; and an International Organization for Standardization (ISO) 14443 reader.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 21, 2022